  Case: 3:18-cv-00028-SLO Doc #: 17 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 2019




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

JENNETTE WESTFALL,                        : Case No. 3:18-cv-28
                                          :
        Plaintiff,                        :
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       : (by full consent of the parties)
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
        Defendant.                        :


                               DECISION AND ENTRY


       This case is before the Court upon Plaintiff’s Motion for Allowance of Attorney

Fees (Doc. No. 16). Plaintiff indicated that although the Commissioner cannot consent to

a fee under 42 U.S.C. § 406(b)(1), he does not object to the reasonableness of the fee

requested by Plaintiff.

       The Motion seeks an award of attorney fees under 42 U.S.C. § 406(b)(1) in the

total amount of $35,677.50. In the absence of opposition by the Commissioner, the

Motion and supporting Exhibits establish that an award of attorney fees is reasonable and

warranted under 42 U.S.C. § 406(b)(1) in the amount the Motion seeks.

       In addition, the Court previously accepted the parties’ stipulation to an award of

$3,200.00 in attorney fees to Plaintiff’s counsel under the Equal Access to Justice Act

(EAJA). (Doc. No. 15). The EAJA award, however, was subject to offset in the amount

of any debt Plaintiff owed the Government. See Doc. No. 15. The current record does
  Case: 3:18-cv-00028-SLO Doc #: 17 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 2020




not indicate whether or not Plaintiff’s counsel actually received any of the EAJA award

because of the potential offset. Counsel may not recover attorney fees under both the

EAJA and 42 U.S.C. § 406(b) for the same work. Plaintiff’s counsel must therefore

return to Plaintiff the amount of EAJA fees, if any, he has actually received. See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

                       IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff’s Motion for Allowance of Attorney Fees (Doc. No.
              16) is GRANTED;

       2.     The Commissioner shall pay Plaintiff’s attorney fees pursuant
              to 42 U.S.C. § 406(b)(1) in the amount of $35,677.50;

       3.     Plaintiff’s counsel shall refund to Plaintiff the amount of
              attorney fees, if any, he has actually received under the Equal
              Access to Justice Act (Doc. No. 15); and

       4.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

September 29, 2020                                      s/Sharon L. Ovington
                                                        Sharon L. Ovington
                                                        United States Magistrate Judge




                                             2
